      Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 1 of 12 PageID 12
Filing # 129063145 E-Filed 06/18/2021 03:05:40 PM



                                                                    RETURN OF S£RViCE


            State of Florida                                             County of Marlon                                                                  Circuit Court

            Case Number 2021 CA850

            Plaintiff:
            PATRICK MCCRANIE
            vs.
            Defendants:
            AMERICAN FREIGHT SOLUTIONS, INC. and JOHN SHAM8URGER

            For: Christopher J. Hinckley, Esq
                 Morgan & Morgan PA

            Received by Family ffc Court Services, l.LC on the15tftday of June, 2021 at 2:04 pm lo be served on AMERICAN FREIGHT,
              e.G/OHARR>CSING«, FiEG.ISTERee» AGENT, «2<I3E32NPSTREET, STE/g, INDIANAPOpS, IN4$218.1.

           t                 rSAnva'kr*        do hereby afllrm that on the l(o    dav of -^SQA.^, i , ZOT-j at i
            aervi& by doiiveniig a lmeclopy of the SUMMONS; NOTICE OF COMPLIANCE WITH RULE 2418 AND DESIGNATION OF
            E-MAIL ADORESS(ES}; COMPLAiNT: REQUEST FOR ADMISSIONS; REQUEST FOR PRODUCTION; NOTICE OF
                                                                                                                            Qni;, executed


            SERVICE OF INTERROGATORIES; INTERROGATORIES in accordance                      state statutes in tfte mannQf marked beiow:

            () PUBLIC AGENCY: By serving __________ .______________. .. as,m .                                      ........................ ............... of the within-
            named agency.

            () SUBSTITUTE SERVICE: By serving__________ / ... as




            {) OTHER SERVICE: As described in Ihe Comments below by serving                                               . .                           as


            () NON SERVICE: For the reason detailed in the Comments below.
            COMMENTS;                    fOidJll*                                                        S*                        ^



                                                                                                  yt.




                                                                                            PROCESS SERVER # M TH___ _____
                                                                                            Appointed in accordancewitoSlateSlatutes

                                                                                            Family & Court Services, LLC
                                                                                            72S E Alfred Street
                                                                                            Tavares, FL 32778
                                                                                            (352) 343-3991

                                                                                             Our Job Serial Number: 2021011959
                                                                                             Ref: 11363168




                                                Copyrighi © 19S7-2021 Dcttabuse Services. Inc • Process Server's Toolbox V0 2b




         Electronically Filed Marion Case #
  Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 2 of 12 PageID 13

Filing # 126464289 E-Filed 05/10/2021 11:23:05 AM


                                         IN THE CIRCUIT COURT
                                     OF THE FIFTH JUDICIAL CIRCUIT
                                 IN AND FOR MARION COUNTY, FLORIDA

                                                      CASE NO: 21-CA-850

        PATRICK MCCRANIE,

                        Plaintiff,

        vs.

        AMERICAN FREIGHT SOLUTIONS,
        INC. and JOHN SHAMBURGER,

                        Defendants.

                                                  SUMMONS

        THE STATE OF FLORIDA:

        To all and singular sheriffs of said state:

                 YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
        or Petition, Interrogatories, Request for Production and Request for Admissions in the above-styled
        cause upon the Defendant:

                                            AMERICAN FREIGHT, INC.
                                          c/o Harry Singh, Registered Agent
                                              5203 E 32nd Street, Ste.C
                                                Indianapolis, IN 46218

                  Each Defendant is hereby required to serve written defenses to said Complaint or Petition
         on CHRISTOPHER J. HINCKLEY, ESQ., Morgan & Morgan, P.A., 1007 E. Silver Springs
         Blvd, Ocala, FL 34470, Telephone: (352) 644-2000, within twenty (20) days after service of this
         Summons upon you, exclusive of the day of service, and to file the original of said written defenses
         with the Clerk of said Court either before service on Plaintiffs attorney or immediately thereafter.
         If you fail to do so, a default will be entered against you for the relief demanded in the Complaint
         or Petition.

                                                                          BY      PERSONS           WITH
         DISABILITIES




         Electronically Filed Marion Case # 21CA000850AX 05/07/2021 02:43:08 PM
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 3 of 12 PageID 14




             If you are a person with a disability who needs any accommodation in order
      to participate in this proceeding, you are entitled, at no cost to you, to the provision
      of certain assistance. Please contact the ADA Coordinator, Human Resources,
      MARION COUNTY COURTHOUSE, 110 N.W. FIRST AVENUE, OCALA,
      FLORIDA 34475, (904) 620-3582, at least 7 days before your scheduled court
      appearance, or immediately upon receiving this notification if the time before the
      scheduled appearance is less than 7 days; if you are hearing or voice impaired, call
      711


            WITNESS my hand and die sea! of this Court on this the              10     day of
                            2021




                                                 2
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 4 of 12 PageID 15




                                                    IMPORTANT

              A lawsuit has been filed against you. You have 20 calendar days after this summons is
      served on you to file a written response to the attached complaint with the clerk of this court. A
      phone call will not protect you. Your written response, including the case number given above and
      the names of the parties, must be filed if you want the court to hear your side of the case. If you do
      not file your response on time, you may lose the case, and your wages, money and property may
      thereafter be taken without further warning from the court. There are other legal requirements.
      You may want to call an attorney right away. If you do not know an attorney, you may call an
      attorney referral service or legal aid office (listed in the phone book).

      If you choose to file a written response yourself, at the same time you file your written response to
      the court you must also mail or take a copy of your written response to the “PlaintifF/Plaintiffis
      Attorney” named above.

                                                    IMPORTANTE

               Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a paitir dc! recibo de csta
      notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una Uamada
      telefonica no lo protegera; si usted desca quo ei tribunal consider© su defensa, debe presentar su repuesta por
      escrito, inciuyendo el numero del caso y los numbres dc las partes interesadas cn dicbo caso. Si usted no
      contests la demanda a tiempo, pudiese perder el caso y podria ser despojado de sus ingresos y propiedades,
      o privado de sus dcrcchos, sin previo aviso del tribunal. Existen otros requisites legates. Si io desea, puedc
      usted consuttar a un abogado immediatamcntc. Si no conoce a un abogado, puedc llamar a una dc las
      oficinas de asistencia legal que aparecen cn la guia telefonica.

               Si desea responder a la demanda por su centa, al mismo tiempo en que presenta su respuesla ante el
      tribunal, debera usted inviar por correo o entregar una copia de su respuesla a la persona denuminada abajo
      como "PlaintiffiPlamtiffs Attorney." (Demandate o Abogado del Demanadante).

              "De acuerdo con el Acto o' Decrcto de los Americanos con Impedimentos Inhabilitados, personas
      en necesidad del servicio especial para partiepar en estee procedimiento deberan, dentro de un tiempo
      razonable, antes de cualquier procedimiento, ponerse en un tiempo razonable, antes de cualquier
      procedimiento, ponerse en contacto con la oficina Adminislrativa de la Corte, Telefono (TDD) 1-800-955-
      8771 oVoice(V) 1-800-955-8770, via Florida Relay Service.

                                                     IMPORTANT

               Des poursuilcs judiciaries onl etc entreprises contre vous. Vous avez 20 jours consecutifs a partir
      de la date de 1'assignation de cet’te citation pour deposer tme response ccrite a la plainte ci-jointe aupres de
      ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger1 vous etes oblige de deposer
      votre reponse ecrite, avee mention du numero de dossier ci-dessus et du nom des parties nommees ici, si
      vous souhaitez que le Tribunal entende votre cause. Si vous ne deposcz pas votre reponse ecrite dans le
      relai requis, vous risquez de perdre la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
      saisis par la suite, sans aucun preavis ullerieur du Tribunal. II y a d'autres obligations juridiques el vous
      pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocal, vous pourriez




                                                             3
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 5 of 12 PageID 16




      telephoner a un service de reference d'avocats ou a un bureau d'assistance juridique (figurant a I'annuaire de
      telephones).

              Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en meme
      temps que cede formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre
      reponse ecrite au ''Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.

               En accordance avec la Loi des "Americans With Disabilities". Les personnes en besoin d'une
      accomodation spcciale pour participer a ces procedures doivent, dans un temps raisonable, avant
      d'entreprcndre aucune autre demarche, contracter I'officc administrative de la Court situe au le telephone ou
      Telefono (TDD) 1-800-955-S771 ou Voice (V) 1-800-955-8770, via Florida Relay Service.


                                       MORGAN & MORGAN, P.A.
                                       1007 £. Silver Springs Blvd.
                                       Ocala, FL 34470




                                                            4
 Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 6 of 12 PageID 17

Filing # 126401681 R-Filed 05/07/2021 02:43:08 PM


                                               IN THE CIRCUIT COURT
                                          OF THE FIFTH JUDICIAL CIRCUIT
                                       IN AND FOR MARION COUNTY, FLORIDA

                                                         CASE NO;

         Patrick: mccranik.

                         Plaintiff,

        vs.

        JOHN SHAMBURGER and AMERICAN
        FREIGHT, INC.,




                                      COMPLAINT AND DEMAND FOR JURY TRIAL

                 Plaint!IT, PATRICK MCCRANIE, sues Defendants, JOHN SHAMBURGER and AMERICAN

         FREIGHT, INC., and states as follows:

                                              JURISDICTION AND VENUE

                l.       This is an action for damages that exceeds the sum of THIRTY THOUSAND DOLLARS

         {$30,000.00), exclusive of costs, interest ami attorneys’ fees (The estimated value of Plaintiffs claim is in

         excess of the minimum jurisdictional threshold required by this Court). Accordingly, Plaintiff has entered

         “$30,001” in the civil cover sheet for the “estimated amount of the claim" as required in the preamble to

         the civil cover sheet for jurisdictional purposes only (the Florida Supreme Court has ordered that the

         estimated “amount of claim” he set forth in the civil cover sheet for data collection and clerical purposes

         only). The actual value of Plaintiffs claim will be determined by a fair and just jury in accordance with

         Article 1, Section 21, Fla. Const.

                 2,       Venue is proper in Marion County, Florida, since this is where the subject incident

         occurred.
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 7 of 12 PageID 18




                 3.        At all relevant times, the Plaintiff (“PlairUitT*), was a resident of Sarasota County,

      Florida.

                 4.        At all relevant limes, Defendant, AMERICAN FREIGHT, INC. (“Trucking Co.”) was a

      foreign corporation licensed in the State of Indiana conducting interstate business within the State of

      Florida.

                 5.        At all relevant times, Defendant, JOHN SHAMBURGER (“Truck Driver”), was a

      resident of the State of Indianapolis and operating a motor vehicle upon the roadways of the State of

      Florida.

                 6.        Venue is proper in Marion County Circuit Court because (he subject crash occurred in

      Marion County, Florida.

                           DEFENDANTS^ ROLES IN THE TRANSPORTATION BUSINESS

                 7.        At all times material hereto, Defendant Trucking Co., AMERICAN FREIGHT, INC.,

      was a for hire motor carrier operating under the authority of the United States Department of

      Transportation ("USDOT").

                 8.        In applying for and maintaining operating authority as a motor carrier, Defendant

      Trucking Co„ AMERICAN FREIGHT, INC., certified to the USDOT that it would:

                      a.   Have in place a system and an individual responsible for ensuring overall compliance

                           with the FMCSRs;

                      b.   Have in place a driver safety training/orientation program;

                      c.   Be familiar with DOT regulations governing driver qualifications and have in place a

                           system for overseeing driver qualification requirements (49 CFR 391);

                      d.   Have in place policies and procedures consistent with DOT regulations governing driving

                           and operational safety of motor vehicles, including drivers’ hours of service and vehicle

                           inspection, repair and maintenance; and,




                                                                7
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 8 of 12 PageID 19




                        e.   Comply with all pertinent Federal, State, local and tribal statutory and regulatory

                             requirements when operating within the United Slates.

              9.             At the time of the crash, Defendant Trucking Co., AMERICAN FREIGHT, INC,, was the

      registered owner of the 2000 Tractor with V1NI/ 1XP5DB9X1YD487427 and Trailer bearing VIN#

      1GRAA0626GW703344 (jointly "Truck") involved in this Crash.

              10.            At all relevant times, the subject Truck was a commercial motor vehicle as that term is

      defined in Chapter 316 of the Florida Statues, and it was being operated under the control and USDOT

      authority of Defendant Trucking Co., AMERICAN FREIGHT, INC.

              Jl.            At all relevant times. Defendant Truck Driver, JOHN SHAMBURGER, was a Class A

      operator while driving the subject Truck in the course and scope of his agency with the Defendant

      Trucking Co., AMERICAN FREIGHT, INC.

                                                          THE CRASH

              12.            On January 21, 2021 at approximately 8:23pm, the Plaintiff was operating a motor

      vehicle travelling south on Interstate 75 in Marion County, Florida

               13.           At that lime and place, an axle on broke off the Truck driven by Defendant Truck Driver,

      JOHN SHAMBURGER, which then collided with Plaintiffs vehicle.

               14.           At all relevant limes, the Plaintiff was properly restrained and did not contribute in any

      way to the crash or his injuries.

               1 5.          Each defendant acted in a manner that either alone or combined with the actions of other

      defendants’ acts of negligence, directly and proximately caused the crash and the resulting injuries to the

      Plaimiff.

                                                   PLAINTIFF’S DAMAGES

                  16.        As a result of the crash, the Plaintiff suffered bodily injury and resulting pain and

      suffering, disability, disfigurement, loss of capacity for the enjoyment of life, expense of hospitalization,
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 9 of 12 PageID 20




     medical mid nursing care and trealmeni, loss of earnings, loss of ability to earn money, and aggravation or

     activation of a previously existing or latent condition. The harms and losses are permanent, and the

     Plaintiff has suffered from same in the past and will continue to suffer from the harms and losses into the

     future. The Plaintiffs automobile was damaged, and he lost the use of it during the period required for its

     repair or replacement (“Plaintiffs Damages”).

                                      COUNT!
            NEGLIGENCE AGAINST DEFENDANT TRUCK DRIVER, JOHN SHAMBURGER

                         The Plaintiff incorporates herein the allegations in paragraphs 1-3 and 5-16.

              17.         Defendant Truck Driver, JOHN SHAMBURGER, hud a duty to operate the Truck in a

     reasonably safe manner and to know of and abide by all laws and industry standards governing the safe

     operation and maintenance of commercial motor vehicles.

              IX.         Defendant Truck Driver. JOHN SHAMBURGER, breached those duties and was

     therefore negligent, in one or more of, but not limited to, the following ways:

                    a. failing to keep a proper lookout;

                    b. driving carelessly in violation of Florida Statute §316.1925;

                    e.    driving the Truck while distracted;

                    d. driving the Truck while fatigued;

                    e.    exceeding hours of service limitations in violation of 49 CFR 395.1 (g)

                    f.    failing to maintain control of the Truck;

                    g.    failing to take appropriate evasive action;

                    h.    failing to properly inspect the Truck in violation of 49 CFR §396.11;

                    i.    Jailing to maintain the Truck in proper repair in violation of 49 CFR §396.1;

              19.         Defendant Truck Driver, JOHN SHAMBURGER’s, negligent conduct also violated laws

      intended to protect and prevent crashes with drivers like the Plaintiff.




                                                                4
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 10 of 12 PageID 21




              20.         Defenthim Truck Driver, JOHN SHAMBURGKR’s, negligence directly and proximately

      caused the Plaimiffs Damages.

                                    COUNT II
          NKGUGENCK AGAINST DEFENDANT TRUCKING CO., AMERICAN FREIGHT, INC.

                         The PlaimitTincorporates herein the allegations in paragraphs 1-4, and 6-20.

              21.         Defendant Trucking Co., AMERICAN FREIGHT, INC., had a duty to ensure that its

      drivers and vehicles were reasonably safe and complied with all laws and industry standards concerning

      the safe operation and maintenance of commercial motor vehicles.

              22.         Defendant Trucking Co., AMERICAN FREIGHT, INC., breached the above-mentioned

      duties and was therefore negligent in one or more nf, but not limited to, the following ways:

                    a.    Failing to verify and ensure that Defendant Truck Driver, JOHN SHAMBURGER,

                          operated the Truck in a reasonably safe manner and abided by all laws governing the safe

                          operation of commercial motor vehicles, in violation of49 C.F.R. §392.1;

                    b.    Failing to properly train and instruct Defendant Truck Driver, JOHN SHAMBURGER,

                          and its drivers on defensive driving, safe driving, and proper lookout in violation of 40

                          C.F.R. §383.11 I;

                    c.    Failing to properly supervise Defendant Truck Driver, JOHN SHAMBURGER, and

                          identify dangerous routes and driving behavior that could have been corrected to avoid

                          this crash;

                    d.    failing to properly inspect and maintain the subject Truck in violation of 49 CFR

                          §396.1 land 49 CFR §3%.I; and/or

                    e.    Knowingly failing to promote and enforce systems and procedures for the safe operation

                          of motor vehicles and, thus, creating a zone and culture of risk that constituted a

                          dangerous mode of operation reasonably anticipated to cause injury nml/or death to the

                          traveling public, including the Plaintiff;
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 11 of 12 PageID 22




              23.      Defendant Trucking Co., AMERICAN FREIGHT, INC.'s, negligent conduct also

      violated laws intended to protect and prevent crashes with drivers like the Plaintiff.

              24.      Defendant Trucking Co., AMERICAN FREIGHT, INC.’s, negligence directly and

      proxitvmtety caused the Plaintiff's Damages.

                                    COUNT II!
          NEGLIGENT ENTRUSTMENT AGAINST DEFENDANT TRUCKING CO,. AMERICAN
                                  FREIGHT, INC.

                     The Plaintiff incorporates herein the allegations in paragraphs 1-4, and 6-20.

              25.      Defendant Trucking Co., AMERICAN FREIGHT, INC., had a duty to avoid the

      foreseeable harm posed by entrusting the subject Truck to a dangerous and unqualified driver like

      Defendant Truck Driver, JOHN SHAMBURGER.

              26.      Defendant Trucking Co., AMERICAN FREIGHT, INC., breached that duty and was

      therefore negligent, when it entrusted the subject Truck to Defendant Truck Driver, JOHN

      SHAMBURGER, despite his record of unsafe and negligent driving and unfitness to operate a

      commercial motor vehicle, which were or should have been known to Defendant Trucking Co,

      AMERICAN FREIGHT, INC.

              27.      Defendant Trucking Co., AMERICAN FREIGHT, INC.'s, negligence directly and

      proximatcly caused the Plaintiffs Damages.

                                      COUNT IV
       STRICT LIABILITY AGAINST DEFENDANT TRUCKING CO.. AMERICAN FREIGHT. INC.

                     The Plaintiffincorporatcs herein the allegations in paragraphs J -4 ami 6-20.

              28.      At the time ofthc crash, Defendant Truck Driver. JOHN SHAMBURGER, was operating

      the .subject Truck, a dangerous instrumentality, with Defendant Trucking Co., AMERICAN FREIGHT.

      INC.’s, permission.

              29.      Therefore, Defendant Trucking Co., AMERICAN FREIGHT, INC., is strictly liable for

       Defendant Truck Driver, JOHN SHAMBURGER’s, negligence and the resulting I’lnmliffs Damages.



                                                             6
Case 5:21-cv-00401-JSM-PRL Document 1-1 Filed 08/05/21 Page 12 of 12 PageID 23




                                      COUN T V
       VICARIOUS LIABILITY AGAINST DEFENDANT TRUCKING CO., AMERICAN FREIGHT.
                                        INC.

                    The Plaintiff incorporates herein the allegations in paragraphs 1-4, and 7-20.

              30.     Al all relevant times. Defendant Truck Driver, JOHN SHAMBURGER, was Defendant

      'Trucking Co., AMERICAN FREIGHT, INC.’s, statutory employee of, acting within the course and scope

      of his agency or employment with, and under the direct control and for the benefit of Defendant Trucking

      Co., AMERICAN FREIGHT, INC.

              31.     Therefore, Defendant Trucking Co., AMERICAN FREIGHT, INC,, is vicariously liable

      for the negligent acts of Defendant Truck Driver, JOHN SHAMBURGER.

              WHEREFORE, the Plaintiff demands judgment against Defendants Trucking Co. and Truck

      Driver for ail damages permitted by Florida law, including costs, and prejudgment interest on taxable

      costs incurred pursuant to RJ. Reynold Tobacco Company v. /,ew/.v, 275 So.3d 747 (Fla. 5lh DCA 2019).

                                                  TRIAL BY JURY

              The Plaintiff respectfully demands a trial by jury of all issues and counts so triable herein.

      RESPECTFULLY submitted this 7“’ day of May, 2021.




                                                          CHRISTOPHER J. HINCKLEY, ESQ.
                                                          FBN: 041155
                                                          Morgan & Morgan, P.A.
                                                          1007 E. Silver Springs Blvd.
                                                          Ocala, FL 34470
                                                          Telephone: (352) <544-2000
                                                          Facsimile: (352) 644-2020
                                                          Primary email: CHinekley(rt)fbrthepcople.com
                                                          Secondary email: NLogan(tftfotthepcople.com
                                                          Attorneys for Plaintiff




                                                             7
